DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac et al. (US 2012/0199699) in view of Dancik (US 3,567,157).
In re. claim 1, Isaac teaches a propulsion system for a tiltrotor aircraft, comprising: an engine (113, 115) disposed above a wing (105) (fig. 2), wherein the engine comprises an output shaft (157) along an engine longitudinal axis (fig. 6), and wherein the wing comprises a leading edge, a trailing edge, a top surface and a bottom surface and a central axis that runs substantially parallel to the leading edge and the trailing edge (fig. 1); a rotatable proprotor assembly (109) disposed on the top surface of the wing (fig. 2), wherein the proprotor assembly comprises a rotor mast (163) (Fig. 4), a plurality of rotor blades (111) coupled to the rotor mast (para [0022]), and a proprotor input (input to gearbox (153) in fig. 6) operable to accept a drive force generated by the output shaft (para [0029]), and wherein the rotor mast and plurality of rotor blades are disposed around a common 
Isaac fails to disclose the engine is below the wing and a wing extension coupled to the wing between the rotatable proprotor assembly and the engine.
Dancik teaches a tiltrotor aircraft (10) comprising an engine (17) below a wing (12) (fig. 2) and a wing extension coupled to the wing outboard of the engine (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac to incorporate the teachings of Dancik to have the engine below the wing, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so permits easy servicing of both the engine and the transmission.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac to incorporate the teachings of Dancik to have the wings extend beyond the engine creating a wing extension between the rotatable proprotor assembly and the engine, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than the predictable result of permitting higher wing loading of a tilt wing aircraft and a smoother flying tilt wing aircraft.
In re. claim 2, Isaac as modified by Dancik (see Dancik) teach the propulsion system of claim 1, wherein the longitudinal axis of the engine (17) is below, and substantially perpendicular to, the central axis of the wing (fig. 1).
In re. claim 3, Isaac as modified by Dancik (see Isaac) teach the propulsion system of claim 1, further comprising a proprotor pylon (119) disposed on the top surface of the wing (105) (fig. 3), 
In re. claim 4, Isaac as modified by Dancik (see Isaac) teach the propulsion system of claim 1, further comprising a second gearbox (143) (para [0028]), wherein the first gearbox (153) is an engine reduction gearbox (via desired gear ratios in gearbox) (para [0029]), and the second gearbox is proprotor gearbox (para [0028]).
In re. claim 5, Isaac as modified by Dancik (see Dancik) teach the propulsion system of claim 4, further comprising an interconnect drive system, the interconnect drive system comprising: an interconnect gearbox (165) disposed between the engine reduction gearbox (153) and the proprotor gearbox (143) (via output from gearbox (153)) (fig. 6); an interconnect drive shaft (167) coupled to the interconnect gearbox (fig. 6) (para [0030]), wherein the interconnect drive shaft is operable to transfer drive force from the propulsion system of claim 4 to a second propulsion system disposed on one of the same wing or a second wing (torque sufficient to drive rotor system (109b)) (para [0030]), wherein the interconnect drive shaft runs substantially along the longitudinal axis of the wing from the coupling of the interconnect drive shaft at the interconnect gear box (fig. 6), and wherein the interconnect gearbox is operable to direct at least a portion of the drive force to the interconnect drive shaft (via gearbox (153)).
In re. claim 6, Isaac as modified by Dancik (see Isaac) teach the propulsion system of claim 5, wherein the interconnect gearbox (165) transfers at least a portion of the drive force from the engine reduction gearbox (via connection to gearbox (153)) (fig. 6).  
In re. claim 7, Isaac as modified by Dancik (see Isaac) teach the propulsion system of claim 6, wherein: the engine generates an output drive along the engine axis (via shaft (157)) (para [0029]); the engine reduction gearbox (153) changes the direction of the output drive at least 90º so that the output drive is routed to the interconnect gearbox (fig. 6); the interconnect gearbox routes-output 
In re. claim 8, Isaac as modified by Dancik (see Isaac) teach the propulsion system of claim 7, wherein the rotating engine output is directed to the rotor mast and rotor blades along the proprotor longitudinal axis (fig. 4).
In re. claim 9, Isaac as modified by Dancik (see Isaac) teach the propulsion system of claim 8, wherein the proprotor longitudinal axis and the engine longitudinal axis are substantially parallel when the tiltrotor aircraft is operating in an airplane mode (fig. 2).
In re. claim 10, Isaac as modified by Dancik (see Isaac) teach the propulsion system of claim 8, wherein the proprotor longitudinal axis and the engine longitudinal axis are substantially normal when the tiltrotor aircraft is operating in a helicopter mode (fig. 3).
In re. claim 11, Isaac as modified by Dancik (see Isaac) teach the propulsion system of claim 8, wherein the engine longitudinal axis is fixed and the proprotor longitudinal axis is rotatable from 0º to at least 90º relative to the engine longitudinal axis (figs. 2-3).
In re. claim 12, Isaac teaches a tiltrotor aircraft (101), comprising: a fuselage (103) having a longitudinal axis, a tail section, at least two wings (105) (fig. 1), and at least two propulsion systems (109 a,b), wherein the at least two propulsion systems are disposed at opposite sides of the fuselage (fig. 1), wherein the at least two wings comprise, respectively, a leading edge, a trailing edge, a top surface, a bottom surface, and a central axis substantially normal to the fuselage (fig. 1); and wherein the at least two propulsion systems comprise, respectively; an engine (115) having an engine longitudinal axis (fig. 2), the engine disposed above the surface of the wing (fig. 2), and wherein the engine longitudinal axis of the engine is substantially normal to the central axis of the wing (fig. 2); a proprotor assembly having a proprotor longitudinal axis (fig. 3) disposed on a pylon (119) mounted on the top surface of the wing (fig. 3), wherein the proprotor longitudinal axis is substantially normal 
Isaac fails to disclose the engine is below the wing and a wing extension coupled to the wing between the rotatable proprotor assembly and the engine.
Dancik teaches a tiltrotor aircraft (10) comprising an engine (17) below a wing (12) (fig. 2) and a wing extension coupled to the wing outboard of the engine (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac to incorporate the teachings of Dancik to have the engine below the wing, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so permits easy servicing of both the engine and the transmission.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac to incorporate the teachings of Dancik to have the wings extend beyond the engine creating a wing extension between the rotatable proprotor assembly and the engine, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than the predictable result of permitting higher wing loading of a tilt wing aircraft and a smoother flying tilt wing aircraft.

In re. claim 14, Isaac as modified by Dancik (see Isaac) teach the tiltrotor aircraft of claim 13, further comprising a proprotor gearbox (143) operable to change the direction of the output drive at the proprotor input to the longitudinal axis of the proprotor (figs. 4 and 6).
In re. claim 15, Isaac as modified by Dancik (see Dancik) teach the tiltrotor aircraft of claim 13, wherein each of the at least two wing extensions is respectively operable to connect to a portion of the two wings along the central axis of each respective wing (fig. 1).
In re. claim 17, Isaac as modified by Dancik (see Dancik) teach the tiltrotor aircraft of claim 12, wherein the proprotor assembly is positioned distal the fuselage to maximize a turn radius of the rotors disposed on the rotor mast, wherein the engine is positioned directly below the proprotor assembly to maximize the lift area of the wing (fig. 1).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac as modified by Dancik as applied to claim 15 above, and further in view of Paisley et al. (US 2017/0341737).

In re. claim 16,  Isaac as modified by Dancik fail to disclose the at least two wing extensions are operable to removably couple to each of the respective wings.
Paisley teaches wing extensions (100) operable to removably couple to each of the respective wings (200) (para [0071]) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac as modified by Dancik to incorporate the teachings of Paisley to have a removable wing extension, for the purpose of interchangeability requirements, i.e. to be able to be taken "off the shelf" and be quickly and easily installed onto and/or removed from a wing portion with minimum reworking of the wing extension and/or wing portion.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac as modified by Dancik as applied to claim 17 above, and further in view of Vaughan et al. (US 4,691,878).

In re. claim 18, Isaac as modified by Dancik (see Isaac) teach the tiltrotor aircraft of claim 17, wherein the wing includes a wing interconnect disposed at a portion of the wing (1055) in contact with the fuselage (fig. 1), wherein the wing interconnect is on an upper surface of the fuselage (fig. 1).
  Isaac as modified by Dancik fails to disclose the wing interconnect is operable to facilitate removal of the two wings and the wing interconnect such that the central axes of the wings are operable to rotate to a position substantially parallel to the longitudinal axis of the fuselage.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac as modified by Dancik to incorporate the teachings of Vaughn to have a rotatable wing, since Isaac states the invention relates to convertible aircraft, and doing so would allow the vehicle to be stored in limited storage areas, such as aircraft carriers.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647